Citation Nr: 1752321	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-07 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss disability .


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to November 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The claim was previously remanded by the Board in September 2015 for additional development including reopening of the claim. That development has been complete and jurisdiction has returned to the Board. 

During the remand, a September 2016 RO decision granted service connection for the left ear hearing loss, therefore that claim is no longer before the Board.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's right ear hearing loss disability had its onset in service. 


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met. 38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For certain chronic disorders, including sensorineural hearing loss (an organic disease of the nervous system), service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge. 38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017). Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection. Id. 

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2017). For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. Id. Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104(a) (2012). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a review of the evidence of record, the Board finds that the evidence weighs in favor of the Veteran's claim of entitlement to service connection for right ear hearing loss disability. Specifically, the Board finds that the right ear hearing loss disability meets the presumption standard for a chronic disease.

Regarding evidence of a current disability, the Veteran submitted an October 2013 private examination that established that the Veteran has a current right ear hearing loss disability as defined under 38 C.F.R. § 3.385. The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Therefore, although the Veteran's most recent hearing loss VA examination in November 2015 did not show that the Veteran has the hearing loss necessary to meet the VA standard, the Veteran's private examination did show a substantial hearing loss and took place during the pendency of this claim. Therefore, the Veteran is considered to have a current disability for rating purposes. 

In regard to the in-service connection, the Board recognizes that the VA opinion submitted in September 2016 does not support a nexus between the Veteran's current disability and his military service. However, the Board finds this opinion less probative, as a review of the record shows that at the time of the Veteran's separation examination  in October 1984, he met the necessary criteria for a hearing loss disability under 38 C.F.R. § 3.385 in his right ear, which he did not have at the time of his enlistment examination. There is even a note in the Veteran's in-service treatment records in May 1976 that states that the Veteran's hearing had gotten progressively worse since his last [entrance] examination and it was probably noise induced. The Veteran also continued to seek medical attention for his hearing loss after service as noted by the many audiology exams within the claims file that indicate various hearing loss levels over the years since service. The Board finds all this evidence, probative and credible to establishing the Veteran's claim. Therefore, in granting the benefit of the doubt to the Veteran, the Board finds the evidence stated above establishes a chronic hearing loss disability for the Veteran since service. 

As this disability is a chronic disease under 3.309, by virtue of having a current right ear hearing loss disability as well as noted hearing loss within his service treatment records and at his separation examination, it has been established that the Veteran meets the presumption and therefore, service connection is granted. 


ORDER

Entitlement to service connection for right ear hearing loss disability is granted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


